DETAILED ACTION
	In Reply filed on 02/19/2021 claims 1- 6 and 9- 14 are pending. Claims 1, 3, and 6 are currently amended. Claims 7- 8 are canceled. Claims 9- 14 are newly added. Claims 1- 6 and 9- 14 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3- 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2015/0158216 A1 (“Ito”). 
	Regarding claim 3, Ito teaches a method for producing an encoder for bearing units [0008], comprising the following steps:
	Introducing an insert part (2) into a mold [0032], wherein the insert part is a metal foil ([0033- 0034] teach insert 2 being formed by pressing a stainless plate of 0.6 mm thick, for example),
[0027, 0041], wherein the melt includes a material which comprises polyamide 6, polyamide 12, or a polyphenylene sulfide, and at least one magnetic filler [0038], and
	Compressing the melt, wherein the melt joins with the insert part to form the encoder on cooling of the melt ([0018, 0026- 0027, 0041] teach injecting molten plastic. Injecting molten plastic inherently involves compression of the injected molten plastic when said molten plastic is injected and further molten plastic is injected on top of other molten plastic. Figs. 4- 6 teach the encoder which is comprised of a plastic joined to the insert part).

	Regarding claim 4, Ito teaches injecting the melt is performed by a first device ([0018, 0026- 0027, 0041] and Figs. 2, 4- 6).

	Regarding claim 6, Ito teaches a method for producing an encoder for bearing units [0008], comprising the following steps:
	Introducing an insert part (2) into a mold [0032], wherein the insert part is a support part ([0033- 0034] teach insert 2 being formed by pressing a stainless plate of 0.6 mm thick, for example),
	Injecting a melt using a first device (Fig. 2) into the mold [0018, 0026- 0027, 0041], wherein the melt includes a material which comprises polyamide 6, polyamide 12, or a polyphenylene sulfide, and at least one magnetic filler [0038], and
	Compressing the melt, wherein the melt joins with the insert part to form the encoder on cooling of the melt ([0018, 0026- 0027, 0041] teach injecting molten plastic. Injecting molten plastic inherently involves compression of the injected molten plastic when said molten plastic is injected and further molten plastic is injected on top of other molten plastic. Figs. 4- 6 teach the encoder which is comprised of a plastic joined to the insert part).

Regarding claims 11 and 13, Ito teaches the insert part is a support part ([0033- 0034] teach insert 2 being formed by pressing a stainless plate of 0.6 mm thick, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0158216 A1 (“Ito”) in view of DE 10361096 A1 (“Aichele”). A machine translation of Aichele is referred to herein and attached to the case file.
	Regarding claim 1, Ito teaches a method for producing an encoder for bearing units, comprising the following steps:
Introducing an insert part (2) into a mold [0032], wherein the insert part is a support part ([0033- 0034] teach insert 2 being formed by pressing a stainless plate of 0.6 mm thick, for example),
6) which is an adhesion promoter [0032, 0041],
	Injecting a melt into the mold [0027, 0041], wherein the melt includes a material which comprises polyamide 6, polyamide 12, or a polyphenylene sulfide, and at least one magnetic filler [0038], and
	Cooling the second component, wherein the second component joins with the first component and forms the encoder ([0043] and Figs. 4- 6).
	Ito does not explicitly teach injecting a first component into the mold, wherein the first component is an adhesion promoter, and cooling the first component, wherein the first component joins with the insert part.
	Aichele teaches injecting a first component (4) into the mold, wherein the first component (4) is an adhesion promoter [0047], and cooling the first component (4), wherein the first component (4) joins with the insert part (2) [0047].
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the adhesive introduction step of Ito with the injecting of the adhesion promoter as taught by Aichele because this is a substitution of equivalent elements yielding predictable results. Both references teach the adhesion promoter functioning to bond a metallic insert (Ito – [0012]; Aichele – [0041, 0047]).

	Regarding claim 2, Ito teaches injecting the second component is performed by a second device [0027, 0041].
	Ito does not teach injecting the first component is performed by a first device.
	Aichele teaches injecting the first component is performed by a first device [0047]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the adhesive introduction step of Ito with the injecting of the adhesion promoter as taught by Aichele because of reasons set forth in claim 1.

	Regarding claim 9, Ito teaches the insert part is a support part ([0033- 0034] teach insert 2 being formed by pressing a stainless plate of 0.6 mm thick, for example).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0158216 A1 (“Ito”), as applied to claim 3, further in view of US 2008/0070001 A1 (“Lasarov”).
Regarding claim 5, Ito does not explicitly teach injecting the melt into the mold is performed while the mold is not fully closed, and so an embossing gap is formed in the mold, and pressure is applied on the mold to close the mold until the embossing gap is eliminated.
Lasarov teaches injecting the melt into the mold is performed while the mold is not fully closed, and so an embossing gap is formed in the mold, and pressure is applied on the mold to close the mold until the embossing gap is eliminated (Fig. 1 displays an injection phase where there is a compression gap Sp followed by a compression phase where the gap is eliminated).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Ito to incorporate the injection molding method with an embossing gap as taught by Lasarov motivated by improving the bonding by way of anchoring between an injected plastic and an insert component (Lasarov - [0008]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0158216 A1 (“Ito”) and DE 10361096 A1 (“Aichele”), as applied to claim 1, further in view of USP 6691368 (“Zimmer”). A machine translation of Aichele is referred to herein and attached to the case file.

Zimmer teaches the insert plate being a metal coated foil (Abstract teaches sheet-metal part being connected via injection molding to a plastic body; Col. 3 lines 39- 45 teaches the sheet-metal part being made of zinc-coated steel, or aluminum, or an aluminum alloy).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the insert part of Ito to incorporate the metal coated foil as taught by Zimmer motivated by protecting the part from corrosion (Zimmer – Col. 3 lines 39- 45).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0158216 A1 (“Ito”) as applied to claims 3 and 6, further in view of USP 6691368 (“Zimmer”). 
Regarding claims 12 and 14, Ito does not explicitly teach the insert plate being a metal-coated foil.
Zimmer teaches the insert plate being a metal coated foil (Abstract teaches sheet-metal part being connected via injection molding to a plastic body; Col. 3 lines 39- 45 teaches the sheet-metal part being made of zinc-coated steel, or aluminum, or an aluminum alloy).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the insert part of Ito to incorporate the metal coated foil as taught by Zimmer motivated by reasons set forth in claim 10.

Response to Arguments
02/19/2021 have been fully considered but they are not persuasive.
The Applicant argues that Ito does not teach a metal foil or a metal coated foil. The Examiner respectfully disagrees with this argument. Ito does teach a thin metallic plate being introduced into a mold [0032- 0034]. The Examiner believes that this teaching in Ito would read on the claimed “insert part” being “a metal foil.” Therefore, the amendments to the independent claims do not patentably distinguish from the Ito reference.
The Examiner further submits that the newly cited reference, Zimmer, teaches an insert part being a metal coated foil in Col. 3 lines 39- 45. It would have been obvious to modify the insert part of Ito with the metal coated foil as taught in Zimmer motivated by preventing corrosion (Zimmer – Col. 3 lines 39- 45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744